Citation Nr: 1808735	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left thumb disability.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from September 1965 to August 1968, with subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), which denied service connection for hypertension and a left thumb disability.

The Veteran testified before the undersigned Veterans Law Judge in December 2017 videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The Board notes that the Veteran, in his March 2007 claim, sought entitlement to service connection for diabetes mellitus, as due to exposure to herbicide agents; hypertension; loss of eye sight; a right leg disability; and a left thumb disability.  Subsequently, the RO granted entitlement to service connection for a right leg disability in a November 2011 rating decision, and granted entitlement to service connection for diabetes mellitus with diabetic retinopathy within an August 2016 rating decision.  Therefore, the only two issues currently on appeal are entitlement to service connection for hypertension and a left thumb disability.

Additionally, within a January 2012 substantive appeal, the Veteran reported that he wanted to appeal all issues within the December 2011 statement of the case, which included the issue of entitlement to service connection for chloracne.  Within an October 2009 notice of disagreement to a November 2008 rating decision, the Veteran did not disagree with the denial of service connection for chloracne.  Because the Veteran did not appeal the issue of service connection for chloracne as denied in the November 2008 rating decision, and because no relevant medical evidence addressing that issue was received within one year of notice of the denial, the decision became final and is not currently on appeal before the Board.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Within a December 2017 videoconference hearing, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the appeal of entitlement to service connection for a left thumb disability was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for a left thumb disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2017).  In the present case, the Veteran withdrew the appeal of entitlement to service connection for a left thumb disability in a December 2017 videoconference hearing, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  The Board finds that his statements at the hearing qualify as a valid withdrawal of the claims in accordance with the provisions of 38 C.F.R. § 20.204.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for a left thumb disability and the issue is dismissed.


ORDER

The appeal of entitlement to service connection for a left thumb disability is dismissed.


REMAND

VA has a duty to assist a veteran in obtaining relevant and adequately identified records in the custody of a Federal department or agency.  38 C.F.R. § 3.159  (2017).  Within the December 2017 videoconference hearing, the Veteran testified he currently received his medical care from VA medical facilities, to include from the Texas City VA treatment center, but indicated that he had first received treatment for hypertension in 2007 at the University of Texas Medical.  Upon review of the record, the Board notes that these private treatment records are not of record.  Therefore, the AOJ should obtain and associate with the claims file all private treatment records from the University of Texas Medical Branch as well as any outstanding VA treatment records.

Also pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

VA treatment records from September 2011 to September 2017 show the Veteran has been prescribed various blood pressure medications for his hypertension.  During the December 2017 videoconference hearing, the Veteran testified that he had begun seeking treatment for hypertension in 2007 when he had recorded high blood pressure soon after he was diagnosed with diabetes.  He testified that he thought his hypertension was related to service-connected diabetes, or in the alternative, directly related to his exposure to herbicide agents in-service while stationed in the Republic of Vietnam.  

The Veteran's DD Form 214 shows he was awarded the Vietnam Campaign Medal and the Vietnam Service Medal for his service from September 1965 to August 1968, and therefore, the Board finds that the Veteran was presumptively exposed to herbicide agents while in service.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2017).  While hypertension is not included among those diseases listed in 38 C.F.R. § 3.309(e) for which service connection may be presumed due to herbicide agent exposure, the Veteran may nevertheless show entitlement to service connection for hypertension on a direct basis, including as due to herbicide agent exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

To date, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his hypertension, to include as due exposure to herbicide agents, and as secondary to service-connected diabetes mellitus.  Therefore, the Board finds that remand is necessary for a VA examination to prior to rendering a decision on the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any and all private treatment records from University of Texas Medical Branch.  The Board notes that the Veteran had indicated in a December 2017 videoconference hearing that he originally sought treatment at this facility in 2007.  Any necessary authorization should be obtained, to include any release that is required from the Veteran.

All attempts to obtain these records should be documented in the claims file.  If the records are determined to be unavailable, that should be noted in the record.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and his representative, and allow him the opportunity to provide such records.

2.  Obtain and associate with the claims file any and all outstanding VA treatment records pertaining to the Veteran's claims on appeal, to include any and all records from the Texas City VA Outpatient Clinic.  Any necessary authorization should be obtained, to include any release that is required from the Veteran.

All attempts to obtain these records should be documented in the claims file.  If any of the requested records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the electronic record and the Veteran and his representative should be so notified.

3.  After completion of the above record development, the AOJ should refer the case for a VA examination to address the nature and etiology of currently diagnosed hypertension, to include as due to conceded exposure to herbicide agents in-service.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

The VA examiner is requested to provide the following opinions:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed hypertension had its onset in service, manifested within one year of service separation,  or is otherwise is related to service, to include as due to the Veteran's conceded exposure to herbicide agents while in service.  

The Board notes that while hypertension is not a disease listed for which service connection may be presumed as due to herbicide agent exposure, the Veteran may nevertheless show entitlement to service connection for hypertension on a direct basis, including as due to herbicide agent exposure.

b)  Whether it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed hypertension is (i) caused by, or (ii) aggravated by service-connected diabetes mellitus.

If the examiner finds that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's hypertension prior to any such aggravation.  The aggravation need not be permanent.

The term "at least as likely as not" does not mean 
"within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The term "aggravated" as used herein refers to an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition.  

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  After all the above development has been completed, the AOJ should review the appeal again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




